15 N.Y.3d 826 (2010)
935 N.E.2d 791
909 N.Y.S.2d 1
RONI LLC et al., Appellants,
v.
RACHEL L. ARFA et al., Respondents.
No. 206 SSM 35
Court of Appeals of New York.
Decided September 16, 2010.
*827 Balber Pickard Maldonado & Van Der Tuin, PC, New York City (John Van Der Tuin of counsel), for appellants.
Schlam Stone & Dolan LLP, New York City (David J. Katz of counsel), for Rachel L. Arfa and others, respondents.
Simpson Thacher & Bartlett LLP, New York City (Mark G. Cunha and Scott A. Sukenick of counsel), for Mintz Levin Cohn Ferris Glovsky & Popeo, P.C. and another, respondents.
Bellin & Associates LLC, White Plains (Aytan Y. Bellin of counsel), for Edward Lukashok, respondent.
Chief Judge LIPPMAN and Judges CIPARICK, GRAFFEO, READ, SMITH, PIGOTT and JONES concur.

OPINION OF THE COURT
MEMORANDUM.
The order of the Appellate Division should be affirmed with costs. Plaintiffs' conclusory pleadings do not give rise to an inference that the attorney defendants knowingly participated in the alleged aiding and abetting of a breach of fiduciary duty by providing substantial assistance to the promoter defendants in their purported commission scheme (see Kaufman v Cohen, 307 AD2d 113, 126 [1st Dept 2003]; see generally Eurycleia Partners, LP v Seward & Kissel, LLP, 12 NY3d 553 [2009]).
On review of submissions pursuant to section 500.11 of the Rules of the Court of Appeals (22 NYCRR 500.11), order affirmed, with costs, in a memorandum.